Citation Nr: 1210843	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  97-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from April 1983 to June 1993, January 2003 to April 2004, October 2006 to May 2008, and from April 2010 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In August 2010, the Board granted a higher initial 20 percent rating, and no higher, for right knee bursitis, denied the Veteran's higher initial rating claim for left knee bursitis, and remanded the Veteran's service connection claim for sinusitis (which was characterized as a disability manifested by nasal congestion (claimed as sinusitis)) to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2011 rating decision, the RO implemented the Board's August 2010 decision and assigned a higher initial 20 percent rating effective April 5, 2004, for right knee bursitis.  Because this is the maximum disability rating available for a knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258, this is considered a complete grant of the Veteran's higher initial rating claim for right knee bursitis.  See 38 C.F.R. § 4.71a, DC 5258 (2011).  This decision also was not appealed and became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2011).

In a January 2012 rating decision, the RO granted service connection for allergic rhinitis, assigning a zero percent (non-compensable) rating effective January 16, 1996.

In a March 2012 Informal Hearing Presentation (IHP), the Veteran's service representative notified VA that the Veteran had an additional period of active service from April 2010 to June 2011.  The representative also contended that the Veteran's higher initial rating claims for bursitis in each of his knees remained in appellate status.  Despite the representative's assertions to the contrary, because the Board adjudicated these claims in August 2010, and because the Board's August 2010 decision was not appealed to the U.S. Court of Appeals for Veterans Claims, issues relating to bursitis in the Veteran's knees are no longer in appellate status.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for sinusitis can be adjudicated.

As noted in the Introduction, the Veteran's service representative notified VA in a March 2012 IHP that the Veteran had an additional period of active service from April 2010 to June 2011.  The service representative did not identify the branch of service or Reserve component where the Veteran served during this time period, however.  The service representative also stated that, because service connection was in effect for all disabilities currently on appeal, it was not seeking another Board remand in order to obtain the Veteran's service treatment records and service personnel records from this additional period of active service between April 2010 and June 2011.  The Board observes that, although the RO granted service connection for allergic rhinitis in January 2012, service connection currently is not in effect for sinusitis.  And, as noted elsewhere, the service representative incorrectly asserted in the March 2012 IHP that the Veteran's higher initial rating claims for bursitis in each of his knees remained in appellate status.  In any event, the Board finds that a remand is necessary in order for the RO/AMC to attempt to obtain the Veteran's complete service treatment records and service personnel records, to include any records from his most recent period of active service between April 2010 and June 2011.  

The Board also finds that, if additional records from the Veteran's period of service between April 2010 and June 2011 are obtained which demonstrate the presence of sinusitis during such service, then the Veteran should be afforded a VA examination to determine the etiological relationship between his claimed sinusitis, if diagnosed, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC finally should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for sinusitis since his service separation.  Ask them to provide VA with information concerning the Veteran's most recent period of active service between April 2010 and June 2011, including complete contact information (unit name, mailing address, etc.) for any Army National Guard unit(s) where the Veteran may have served during this time period.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC), or other appropriate Federal records repository, to include the Puerto Rico National Guard or other Reserve component, and ask them to verify all of the Veteran's periods of active service, to include any service from April 2010 and June 2011.  Request that NPRC or other appropriate Federal records repository, to include the Puerto Rico National Guard or other Reserve component, provide copies of all of the Veteran's service treatment records and/or service personnel records which may be in their possession.  A copy of any request(s) sent to NPRC or other appropriate Federal records repository, to include the Puerto Rico National Guard or other Reserve component, and any reply, to include all records obtained or a negative reply, should be included in the claims file.

3.  If, and only if, additional service treatment records are obtained from the NPRC or other appropriate Federal records repository, to include the Puerto Rico National Guard or other Reserve component, which demonstrate the presence of sinusitis during the Veteran's most recent period of active service between April 2010 and June 2011, then schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his claimed sinusitis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that sinusitis, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

